In an action based on an alleged breach of contract, plaintiffs, as assignees under the contract, appeal: (1) from an order of the Supreme Court, Queens County, dated May 19, 1959, dismissing their complaint on the ground that it does not state facts sufficient to constitute a cause of action (Rules Civ. Prac., rule 106, subd. 4); and (2) from the judgment of said court, entered May 25, 1959, upon said order. Order and judgment affirmed, with one bill of $10 costs and disbursements. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.